DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, claims 19-21 and 30-33 in the reply filed on 7/11/2022 is acknowledged.
Accordingly, Claims 19-21 and 30-33 will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is indefinite for the recitation of “wherein the heavy chain variable region and the light chain variable region are from a single cell out of a blood sample from a donor exposed to an antigen of Zika virus”. Claim 19 recites “at least 100 recombinant antibodies”.  Thus there are at least 100 heavy and 100 light chain variable regions. It is unclear which heavy and light chain variable region the phrase is “in reference to. Claims 20-21 and 30-33 are rejected as they are dependent from claim 19 and fail to correct the issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-21 and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method using a nature product without significantly more. 
Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are “products of nature”  see Myriad, 133 S. Ct. at 2111, that fall under the laws of nature or natural phenomena exception. To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use the markedly different characteristics analysis to evaluate the nature-based product limitation. A claim that recites a nature-based product limitation that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state is directed to a “product of nature” exception. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019, the claims meet step 1 as being drawn to a process. The claims also meet prong one of step 2A because the claims recites nature-based products which encompass antibodies which are essentially no different from antibodies naturally occurring in convalescent Zika virus patents. The specification discloses that the claimed method of treatment comprises administering antibodies which were identified and sequenced from B cells isolated from convalescent Zika virus patients or human infected with Zika virus. There is no difference in structure, function or other characteristic between the antibodies and naturally occurring antibodies used in the method of treatment. Although the claims recite additional elements, i.e. “recombinant”, and “generated from a construct encoding a light chain variable region, a light chain constant region, a heavy chain variable region, and a heavy chain IgG constant region” and “pharmaceutical composition”, these elements do not change the structure, function or other characteristics of the naturally occurring antibodies. There is no difference in function (each antibody in the composition still binds to same epitope with same binding affinity as the naturally occurring antibody), no different in structure (each antibody in the composition has same sequence as the naturally occurring antibody because the sequences of the claimed antibodies are obtained from B cells of the patients), and no difference in other properties. Furthermore, the limitation “with IC50 lower than 0.001mg/ml” is a property of the composition (antibody mixture). The IC50 of each antibody in the composition has not changed after being combined with other antibodies. Mere aggregation of naturally occurring antibodies together does not change the structure and function of the antibodies. Because there are no different characteristics between the claimed method of treatment comprising administering antibodies and naturally occurring antibodies, the claimed process includes a product of nature exception.
The claims do not meet prong two of step 2A because the claims do not include any additional elements (beyond the judicial exceptions). No additional elements (structure features) are recited in the claims. Placing naturally occurring antibodies in a format of a composition does not add a meaningful limitation because it does not change their respective structures and functions. 
Since the claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the claims are not directed to eligible subject matter under 35 U.S.C 101.

Conclusion
Claims 19-21 and 30-33 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643